NON-FINAL OFFICE ACTION
This Non-Final Office Action addresses US Application No. 16/569,358 (hereinafter the “instant reissue application"), which is a reissue application of application Serial No. 14/969,451 (hereinafter “the ‘451 Application”), entitled “MULTI-SUPPLY OUTPUT CIRCUIT”, which issued as U.S. Patent No. 9,762,242 (hereinafter “the ’242 Patent”).
Based upon a review of the instant reissue application, the actual filing date of the instant application is September 12, 2019.

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the current provisions.


BRIEF SUMMARY OF THE PROCEEDING

Patent Term: Based upon and updated review of the file record, Examiner finds that the Patent term has not expired.

Litigation: Based upon and updated review of the file record, the Examiner finds that the ‘242 Patent is not involved in litigation.                                               

Two Year Grace Period: The Examiner finds that the instant reissue application was filed on September 12, 2019 within two-years of the ‘242 Patent issue date, i.e., September 12, 2017. 


REISSUE EXAMINATION PROCEDURES
 	Applicant is reminded of the continuing obligation under 37 C.F.R. § 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the '242 Patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 	Applicant is further reminded of the continuing obligation under 37 CFR § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.  	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR § 1.173(b). 

PRIORITY
        Based upon a review of the instant reissue application and ‘242 Patent itself, Examiner acknowledge that the instant reissue application is a reissue of the ‘451 Application, now the ‘242 Patent. Examiner also acknowledge the claims of priority to U.S. provisional patent application Ser. No. 62/096,657, filed on Dec. 24, 2014.  Examiner finds that the ‘242 Patent does not claim foreign priority. 


AMENDMENTS 
 	Reissue applicant’s preliminary Amendment filed on September 12, 2019 (hereinafter “September 2019 Amendment”) has been fully considered and entered. This action is in response to the September 2019 Amendment.

STATUS OF CLAIMS
The patent sought to be reissued was issued with claims 1-18 (“Patented Claims”). 
As of the date of this Office Action, the status of the claims is:
Patented claim 1, 6, 10 and 13 were amended. 
Patented claims 2-5, 7-9, 11-12, 14-18 were unchanged (Claim 12 should be specified as “Original” not – Previously presented --).
	Accordingly, claims 1-18 are subject to the examination of the instant reissue application.  Of these, claims 1 and 13 are independent claims. 

SPECIFICATION
The specification is objected to because it does not provide the appropriate cross-noting information.  Examiner notes the cross noting does not state that the instant reissue application is a reissue of the ‘451 Application (the ‘242 Patent).     
As an example, Examiner would suggest and accept the following cross-noting information if provided in an amendment:
“The present reissue application is a reissue application of U.S. Application No. 14/969,451 filed December 15, 2015, now U.S. Patent No. 9,762,242”.

CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP §2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(II).  Therefore, unless one of the exceptions applies below, Examiner will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.

A.	Lexicographic Definitions
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01(IV).  Following an independent review of the claims in view of the specification herein, Examiner finds that Patent Owner has not provided any lexicographic definitions related to claim terms with any reasonable clarity, deliberateness and precision.  

B.	Claim Interpretation Under 35 U.S.C. §112(f)
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function.  See 35 U.S.C. §112(f) and MPEP §2181-2183.  As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Examiner finds herein that claim 13 (and dependent claims 14-18) includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. §112 (f) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such limitation will be discussed as follows:

FL: “a logic circuit…” (Claims 13-18)
A first means-plus-function phrase is recited in claim 13 (and dependent claims 14-18), which recites “a logic circuit…” or hereinafter FL.  Examiner determines herein that FL meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(f).
The Examiner finds that FL in claim 13 recites: 
“A logic circuit operative for each of the K output circuits to provide a single one of the supply drive control signals in the first state and to provide the other supply drive control signals in the second state.” 

3-Prong Analysis: Prong (A)
FL meets invocation prong (A) because "means ... for" type language is recited.  Examiner finds that “the logic circuit” is a generic placeholder or nonce term equivalent to “means” because the term “logic” does not convey any particular structure.  Furthermore, the only use of “the logic circuit” in the ‘242 Patent is FIG. 1, box 116 and the specification refers to box 116 as a “LOGIC.”  Thus the specification of the ‘242 Patent does not impart or disclose any structure for the logic circuit. 
There is no disclosure or suggestion from the prior art or the 242 Patent that any generic “logic circuit" is a sufficient structure to perform the functions recited in FL.  For example, logic circuit in the related prior arts have multiple functions which do not include the functions recited in FL.  For example, U.S. Patent No. 9,362,823 teaches in Fig. 3 a logic circuit 303, U.S. Patent No. 9,444,338 teaches in Figs. 1, 2 and 4 a logic 140 and U.S. Patent No. 9,891,277 teaches in Fig. 1 a logic 12. Accordingly, while there is common use of the generic term “logic circuit,” the diverse functions would necessitate different structures, whether embodied in hardware or software.  Furthermore, there is no suggestion that any known logic circuit, particularly these noted prior art logic circuit, can perform the functions recited in FL, i.e., “operative for each of the K output circuits to provide a single one of the supply drive control signals in the first state and to provide the other supply drive control signals in the second state”.
Accordingly, Examiner finds nothing in the specification, prosecution history or the prior art to construe “logic circuit…” in FL as the name of a sufficiently definite structure for performing the functions recited in FL so as to take the overall claim limitation out of the ambit of §112(f).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “logic circuit…” is a generic placeholder having no specific structure associated therewith.  Because “logic circuit …” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FL meets invocation Prong (A). 

3-Prong Analysis: Prong (B)
FL meets invocation prong (B) because it recites the functions for 
“1/ operative for each of the K output circuits to provide a single one of the supply drive control signals in the first state and 2/ to provide the other supply drive control signals in the second state” as recited in FL in claim 13.

3-Prong Analysis: Prong (C)
FL meets invocation prong (C) because FL does not recite sufficient structure for performing the claimed function.  Based upon a review of claims 13-18, particularly claim 13 itself, the Examiner finds that FL recites very little structure of the logic circuit, if any, for performing the function as set forth of FL.
In view of the Examiner findings above that FL meets invocation prongs (A)-(C), the Examiner concludes FL invokes interpretation under 35 U.S.C. §112 (f).

Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (f), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the 242 Patent, the Examiner is unable to find sufficient corresponding structures for the FL.  Regarding the function of “operative for each of the K output circuits to provide a single one of the supply drive control signals in the first state and to provide the other supply drive control signals in the second state”, Examiner finds that the closest disclosure related to this function is the logic circuit shown as item 116 in FIG. 1.  However, Examiner finds the 242 Patent does no more than disclose a box in FIG. 1 (item 116) for the logic circuit.  Specifically, the 242 Patent does not disclose or discuss any hardware/software components within this box shown in FIG. 1.  
If applicant does not intend to have this limitation interpreted under 35 U.S.C. §112 (f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112 (f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. §112 (f).

REJECTIONS BASED ON RECAPTURE
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.
 
Claims 1-7 are rejected under 35 U.S.C. §251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application, which includes the patent family’s entire prosecution history, for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application, specifically a parent application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. §251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
Below are the pertinent Examiner’s findings of fact relevant to this rejection:
12/15/2015   The ‘451 Application was filed and contained claims 1-20.  Of these claims, claims 1, 14 and 20 were independent apparatus claims.
12/16/2016   The original examiner issued non-final Office action (hereinafter  “December 2016 NF”) rejecting claims 1-4, 9 and 20 over Butler (U.S 20090108907), objecting claims 5-8 and 10-13 as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form, and indicating allowable for claims 14-19.
03/16/2017   In response to the December 2016 NF, Applicant filed an amendment (hereinafter “March 2017 Amendment”).  In the March 2017 Amendment, Applicant canceled claims 1 and 20, amended claims 2, 9, 10, 12, 13, left claims 3-8, 11 and 14-19 unchanged.  Specifically, independent claim 13 was amended as follows:

    PNG
    media_image1.png
    435
    686
    media_image1.png
    Greyscale


Moreover, in the March 2017 Amendment, Applicant specifically stated that “The Office Action stated that claim 13 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 13 has been so rewritten, and therefore is allowable”.  See a remark in the March 2017 Amendment.  Examiner also finds that Applicant did not otherwise dispute the original examiner reasons for indicating allowable subject matter.

05/22/2017   The original examiner issued a Notice of Allowance (hereinafter “May 2017 NOA”) allowing claims 2-19. Examiner’s Statement of Reasons for Allowance:  “With respect to claim 13, the prior art of record fails to suggest or disclose wherein the first and second output circuits individually include a reset circuit to selectively place the corresponding output circuit in the second mode according to a reset input signal”. (Emphasis added)
09/12/2017   The ‘451 Application issued as the ‘242 Patent.  Claims 2-19 were renumbered Patent Claims 1-18, respectively.
Based on the above finding of fact, Examiner herein determines the following surrender-generating limitations (i.e., limitations that were presented, argued or stated to make the claims patentable and thus generate surrender of the claimed subject matter): 
SGL	"and a second output circuit, wherein the first and second output circuits individually include a reset circuit to selectively place the corresponding output circuit in the second mode according to a reset input signal” as recited in Patent Claim 1.  This feature was added to claim 1 in the March 2017 Amendment in response to an art rejection (i.e. Butler) and further was explicitly reasoned as a feature to overcome the applied prior art.  
A reissue will not be granted to "recapture" claimed subject matter which was surrendered in an application to obtain the original patent.  See MPEP §1412.20.  A three step process is used to apply the recapture rule:
“(1) 	first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) 	next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) 	finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”  See MPEP §1412.02(I).

Regarding step 1, upon review of pending and examined claims 1-7 of the instant reissue application in comparison to Patent Claims 1-7 of the ‘242 Patent, Examiner finds that Applicant through the September 2019 Amendment has broadened the scope of claim 1-7 by not including SGL.
Regarding step 2, Examiner finds that feature of "a second output circuit, wherein the first and second output circuits individually include a reset circuit  …” has been deleted from the pending and examined claim 1 (and the dependent claim 6).  Thus, the deletion of this feature was directly related to the surrendered subject matter SGL above.
Regarding step 3, Examiner determined that the claims have not been materially narrowed in other respects to overcome the broadening aspect to avoid recapture.  If surrendered subject matter has been eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim. See MPEP 1412.02 (I)(C).  Stated another way, if a claim limitation present in the original patent that was added to overcome a rejection or that was argued by applicant to distinguish over the prior art is entirely eliminated from a claim in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim. Following a review of pending and examined claims 1-7, Examiner finds that these claims have not been narrowed in other aspects related to SGL, rather the feature “the second output circuit” has been completely removed from these claims.  Thus, claim 1-7 have not been narrowed in any respects related to the omitted subject matter in SGL. 
In view of the forgoing, Examiner finds Applicant specifically removed the feature of SGL surrendered during the prosecution of the original application, the ‘451 Application.  Accordingly, Examiner concludes the Applicant’s failure to include the features of SGL is improper recapture in claims 1-7 herein.

OBJECTION TO THE DRAWINGS

The drawings are objected to because the drawings fail to show the details of the logic circuit 116.  The logic circuit 116 only shown as a rectangular labeled box in Fig. 1. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing.  MPEP 608.02(d). 
Corrected drawing sheets in compliance with 37 C.F.R. §1.173 and an explanation of the changes therein are required in reply to the Office action to avoid abandonment of the application.  No new matter should be entered.  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
 
CLAIM REJECTIONS - 35 U.S.C. §112
The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. §112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Written Description Rejection of Claims 13-18:

Claims 13-18 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 13 called for “the logic circuit operative for each of the K output circuits to provide a single one of the supply drive control signals in the first state and to provide the other supply drive control signals in the second state”.  However, the specification does not provide an adequate written description of “the logic circuit” recited in claim 1 because it is depicted in the drawings, i.e., Fig. 1 as a box with a functional label (LOGIC 116) yet there is no indication in the specification as to whether the parts represented by the box 116 is “off the shelf” or must be specifically constructed or modified for applicant’s system.  See MPEP 2164.06(a). 
The general rule for written description is that the written description must be sufficient to inform a skilled artisan that Applicant was in possession of the claimed invention as a whole at the time the application was filed.  Possession may be shown by a clear depiction of the invention in detailed drawings which permit a person skilled in the art to clearly recognize that applicant had possession of the claimed invention.   As noted above, Examiner finds that the ‘242 Patent, both the drawings and specification fail to provide a sufficiently detailed drawing of the logic circuit structures 116.  Specifically, a skilled artisan would not be informed of the detail of the logic circuit within the box 116 for performing the operations intended by Applicant.  
Claims 14-18 are rendered indefinite by the deficiencies of claim 13.

Indefiniteness Rejections of Claims 1-18
Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  In claim 1, last paragraph, the limitation “wherein the first circuit a reset circuit to selectively place  …” is confusing.  Does Applicant meant “wherein the first circuit includes a reset circuit to selectively place …”? Also, Claim 1 recites the limitations “the first circuit” in line 15 and "the output circuit" in last two lines.  There are insufficient antecedent basis for these limitations in the claim.
Claim 4 recites the limitations “the first supply voltage signal” and “the second supply voltage signal” in line 2.  There are insufficient antecedent basis for these limitations in the claim.
	Regarding claim 6, it is not fully clear where is “a first output transistor”.  For example, 1/ if considered transistor MN5 as the first output transistor, even though a first terminal is seen coupled with the first supply voltage node (124-1 via MP7).  However, a second terminal is seen connected to Vss instead of connected to the first output node (112-1) as required, and a control terminal is seen connected to a first signal 202-1 instead of receives the first control signal CTRL1 as required.  2/ if considered transistor MN4 as the first output transistor, even if deliberated the first terminal coupled with the first supply voltage node (200-1 via MP6, MP3) and the second terminal connected to the first output node (112-1), however, the control terminal is not seen to receive the first control signal (CTRL1), instead it seen connected to a first data signal (INN-1).  3/ if considered transistor MP5 as the first output transistor, however, the transistor MP5 is seen as part of a first inverter of a blocking circuit.  Therefore, in order to avoid any confusion, Applicant should particularly point out how this limitation reads on the preferred embodiment.	
Claim 8 recites the limitation "the first and second output circuits" in line 1.  There is insufficient antecedent basis for this limitation in the claim (since the limitation “the second output circuit” is deleted from claims 1 and 6).  Moreover, it is unclear as to whether “a reset circuit” (recited in line 2) “a reset input signal” (recited in line 3) is additional limitation “a reset circuit” and “a reset input signal” as previously cited in claim 1, last two lines.  Furthermore, claim 8 includes the same limitation as claim 1, last paragraph, and is therefore redundant.  It should be cancelled.  
	Claim 9 recites “The IC of claim 11” in a preamble, line 1 is incorrect.  As seen in the ‘242 Patent, a preamble in claim 9 should be “The IC of claim 1”.  
Claims 2-3, 5, 7 and 10-12 are rendered indefinite by the deficiencies of claim 1.
Claims 13 recites the limitations "the individual supply drive circuits" in line 13, “the supply drive control signals” in line 18, and “the other supply drive control signals” in lines 18-19.  There are insufficient antecedent basis for these limitations in the claim.  Moreover, claim limitation FL as discussed above invokes 35 U.S.C §112 (f). However, as discussed above, the written description fails to disclose the corresponding structure for performing the entire claimed function and to clearly link the structure to the claimed function.  Therefore, claim 13 is indefinite and is rejected under 35 U.S.C. §112(b).
Claims 14-18 are rendered indefinite by the deficiencies of claim 13.
	 Applicant may:
(a)      Amend the claim so that the claim limitation will no longer be interpreted as a limitation under § 112 (f); 
(b)      Amend the written description of the specification such that it expressly recites what structure performs the entire claimed function, without introducing any new matter (35 U.S.C. §132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. §132(a)).
If Applicant is of the opinion that the written description of the specification already inherently discloses the corresponding structure and clearly links this structure to the claimed function so that one of ordinary skill in the art would recognize what structure performs the claimed function, Applicant should clarify the record by amending the written description of the specification such that it expressly recites the corresponding structure for performing the claimed function and clearly links or associates the structure to the claimed function, without introducing any new matter (35 U.S.C. §132(a)).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

CLAIM REJECTIONS - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Butler (US 20090108907)(hereinafter “Butler”).

    PNG
    media_image3.png
    411
    683
    media_image3.png
    Greyscale

Regarding claim 1: Butler discloses in Fig. 1 an integrated circuit (IC)  comprising:
a first supply voltage node (VSUPPLY2);
a second supply voltage node (VSUPPLY1); and 
a first output circuit (100), including:   
a first output node (118) to selectively provide an output signal (OUT1) to a first output pin (105) of the IC (Fig. 1) according to a first data signal (IN1 or IN2), 
a first supply drive circuit (180) operative in a first mode to electrically connect the first supply voltage node (VSUPPLY2) to the first output node (118), and in a second mode to electrically disconnect the first supply voltage node (VSUPPLY2) from the first output node (118)(connect or disconnect occurred when ON/OFF ), and 
a second supply drive circuit (150) operative in a first mode to electrically connect the second supply voltage node (VSUPPLY1) to the first output node (118), and in a second mode to electrically disconnect the second supply voltage node (VSUPPLY1) from the first output node (118)(connect or disconnect occurred when ON/OFF), 
wherein the first circuit (100) a reset circuit (resistors 121-126, switches 131-134 and capacitors 141-142) selectively place the output circuit (100) in the second mode according to a reset input signal (107).

Regarding claim 2:  Butler also discloses the IC (Fig. 1) of claim 1, wherein the first supply drive circuit (180) includes a first supply drive control input (115 or 116) to receive a first supply drive control signal (115 or 116), the first supply drive circuit (180) operative in the first mode when the first supply drive control signal (115 or 116) is in a first state and the first data signal (IN1 or IN2) is in a first state, the first supply drive circuit (180) operative in the second mode when the first supply drive control signal (115 or 116) is in a second state or the first data signal (IN1 or IN2) is in a second state; and wherein the second supply drive circuit (150) includes a second supply drive control input (112 or 113) to receive a second supply drive control signal (112 or 113), the second supply drive circuit (150) operative in the first mode when the second supply drive control signal (112 or 113) is in a first state and the first data signal (IN1 or IN2) is in a first state, the second supply drive circuit (150) operative in the second mode when the second supply drive control signal (112 or 113) is in a second state or the first data signal (IN1 or IN2) is in the second state.

Regarding claim 3:  Butler also discloses the IC (Fig. 1) of claim 2, further comprising a logic circuit (SIGNAL DETECTOR 160 and INVERTER 151) to provide one of the first and second supply drive control signals (112) in the first state, and to provide the other supply drive control signal (113) in the second state.

Regarding claim 4:  Butler also discloses the IC (Fig. 1) of claim 2, wherein the second supply voltage signal (VSUPPLY1) is greater than the first supply voltage signal (VSUPPLY2); and 
wherein the IC (Fig. 1) further comprises a blocking circuit (183) to block current flow from the first output node (118) to the first supply voltage node (VSUPPLY2) when the second supply drive control signal (112 or 113) is in the first state.

Regarding claim 9:  Claim 9 is similarly rejected as claim 4 (if considered claim 9 depends to claim 1 as in the Patent claim 9 of the ‘242 Patent).
ALLOWABLE SUBJECT MATTER
While claims 5-7 are rejected under 35 U.S.C. §251, and claims 5-8 and 10-18 are rejected under 35 U.S.C. §112 as provided above, these claims are nevertheless allowable over the prior art. 

The following is a statement of reasons for the indication of allowable subject matter:
Claims 5-8 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
With respect to claim 5: the prior art of record fails to specifically suggest or disclose the details of the blocking circuit includes: 
“a first inverter, including an output, and an input receiving a first control signal, the first control signal having a first state when the first supply drive circuit is in the first mode and a different second state when the first supply drive circuit is in the second mode; 
a first transistor, including a first terminal connected to the first supply voltage node, a second terminal connected to a first node, and a control terminal receiving a control voltage according to the first control signal to turn the first transistor on when the first supply drive circuit is in the first mode, and to turn the first transistor off when the first supply drive circuit is in the second mode; 
a first diode, including an anode connected to the first supply voltage node, and a cathode connected to the first node; 
a second transistor, including a first terminal connected to the first node, a second terminal connected to the first output node, and a control terminal connected to the output of the first inverter to turn the second transistor on when the first supply drive circuit is in the first mode, and to turn the second transistor off when the first supply drive circuit is in the second mode; and
 a second diode, including an anode connected to the first output node and a cathode connected to the first node”.

With respect to claim 6: the prior art of record specifically fails to suggest or disclose the details of the first output circuit includes: 
“a first AND gate, including a first input to receive the first supply drive control signal, a second input to receive the first data signal, and an output providing a first signal, and 
a first level shift circuit, including an input to receive the first signal from the first AND gate, and an output to provide a first control signal, and
 a first output transistor, including a first terminal coupled with the first supply voltage node, a second terminal connected to the first output node, and a control terminal to receive the first control signal to turn the first output transistor on when the first supply drive circuit is in the first mode, and to turn the first output transistor off when the first supply drive circuit is in the second mode.”

Claims 7 and 8 contain allowable subject matter at least by virtue of their dependency from claim 6. 

With respect to claim 10: the prior art of record fails to specifically suggest or disclose “a second output circuit including:
…
a third supply drive circuit operative in a first mode to electrically connect the first supply voltage node to the second output node, and in a second mode to electrically disconnect the first supply voltage node from the second output node; and 
a fourth supply drive circuit operative in a first mode to electrically connect the second supply voltage node to the second output node, and in a second mode to electrically disconnect the second supply voltage node from the second output node”.

Claims 11-12 contain allowable subject matter at least by virtue of their dependency from claim 10.

With respect to claim 13: the prior art of record fails to specifically suggest or disclose the details of “K output circuits, wherein K is an integer greater than 1, each of the K output circuits including: 
… 
N supply drive circuits each associated with a corresponding one of the N supply voltage nodes, each of the N supply drive circuits operative in a first mode in response to receiving a corresponding supply drive control signal in a first state and a corresponding data signal in a first state to connect the corresponding supply voltage node to the output node, the individual supply drive circuits operative in a second mode in response to receiving the corresponding supply drive control signal in a second state to disconnect the corresponding supply voltage node from the output node; and 
a logic circuit operative for each of the K output circuits to provide a single one of the supply drive control signals in the first state and to provide the other supply drive control signals in the second state”. 

Claims 14-18 contain allowable subject matter at least by virtue of their dependency from claim 13.

INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on December 11, 2019 has been considered by the Examiner.

CONCLUSION
Claims 1-18 are rejected. 

	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to My Trang Ton whose telephone number is (571) 272-1754.  The Examiner can normally be reached on M-Th, 7:00am – 5:00pm.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on 571-272-6779.  The FAX phone number for the organization where this application or proceeding is assigned is (571) 273-9900.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                
	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:
/MY TRANG TON/         Primary Examiner, Art Unit 3992                                                                                                                                                                                               

Conferees:
/CEL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992